DETAILED ACTION
The present Office action is in response to the application filing on 22 APRIL 2021 and the most recent Information Disclosure Statement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 04/22/2021 and 9/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --LUMINANCE DEBLOCK FILTERING ENCODING DEVICE, DECODING DEVICE, AND PROGRAM--.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because each of claims 13 and 14 are directed to a program. In accordance with MPEP § 2106.03(I), a computer program per se is expressly defined as a product that does not have a physical or tangible form and therefore not one of the four statutory categories. Neither claim 13 nor 14 recite any physical or tangible medium by which to store or actualize the program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0302619 A1 (hereinafter “Ikeda”) in view of U.S. Publication No. 2020/0236353 A1 (hereinafter “Zhang”).
Regarding claim 1, Ikeda discloses an encoding device which encodes an input image (FIG. 1, encoding device 10 for encoding the input at A/C 11) comprising: 
a transformer (FIG. 1, orthogonal transform section 14) configured to calculate an orthogonal transform coefficient by performing an orthogonal transformation process on a residual image indicating a difference between the input image and a predicted image of the input image ([0049], ll. 1-3, “The orthogonal transform section 14 performs an orthogonal transform on the prediction error data input from the subtraction section 13;” [0048], ll. 4-7, “The subtraction section 13 calculates prediction error data, which is the difference between the image data input from the reordering buffer 12 and the predicted image data input from the mode selecting section 50”); 
a quantizer (FIG. 1, quantization section 15) configured to generate quantization coefficient by quantizing the orthogonal transform coefficient based on a quantization parameter ([0050], ll. 4-5, “The quantization section 15 quantizes the transform coefficient data, and outputs the quantized transform coefficient data;” [0050], ll. 8-9, “the quantization section 15 switches a quantization parameter (a quantization scale)”); 
an entropy encoder (FIG. 1, lossless encoding section 16) configured to generate encoded data by encoding the quantization coefficient ([0052], ll. 1-3, “The lossless encoding section 16 generates an encoded stream by performing a lossless encoding process on the quantized data”); 
an image decoder (FIG. 1, dequantization section 21, inverse orthogonal transform section 22, and adding section 23) configured to restore an orthogonal transform coefficient from the quantization coefficient based on the quantization parameter ([0055], ll. 1-3, “The dequantization section 21 performs an dequantization process on the quantized data input from the quantization section 15:” e.g., the inverse of the quantization section 15, rescaling the data with the QP) and generate a pre-filtering image by adding the predicted image to a residual image restored by performing inverse orthogonal transformation on the orthogonal transform coefficient ([0056], ll. 1-4, “The inverse orthogonal transform section 22 performs an inverse orthogonal transform process on the transform coefficient data input from the dequantization section 21 to thereby restore the prediction error data;” [0057], ll. 1-4, “The addition section 23 adds the restored prediction error data input from the inverse orthogonal transform section 22 and the predicted image data input from the mode selecting section 50 to thereby generate decoded image data”); and 
a deblocking filter (FIG. 1, deblocking filter 24a) configured to perform a filtering process on the pre-filtering image ([0058], ll. 3-6, “the deblocking filter 24a determines the need for filtering on a per-line basis for each block boundary in the decoded image data input from the addition section 23”), wherein 
the deblocking filter (FIG. 1, deblocking filter 24a) is configured to control a filtering strength depending on a result of comparison between a luminance signal level of the pre-filtering image and a luminance threshold value ([0095], ll. 1-7, “If a boundary is determined to need the application of the deblocking filter, a filtering process is performed on pixels to the left and right of a vertical boundary, or on pixels above and , and 
the deblocking filter (FIG. 1, deblocking filter 24a) is configured to determine the luminance threshold value ([0097-0099 depict the three conditions for selecting between filter strength using a threshold value that has been determined) 
Ikeda fails to expressly disclose determine the luminance threshold value for each picture or each sequence.
However, Zhang teaches determine the luminance threshold value for each picture or each sequence ([0038], ll. 8-12, “the de-blocking filter can be specifically determined for each picture, slice, coding tree unit (CTU) or CU. The parameters may correspond to the values of threshold (e.g. Beta0, Beta1 and Beta2), clipping boundaries (e.g. TcS, Tc0, Tc1, and TcC) or both.” Additionally, [0039] describes signaling the Bs/Tc values at the picture or sequence level).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have determined de-blocking filters for each picture at picture level, as taught by Zhang ([0038]), in Ikeda’s invention. One would have been motivated to modify Ikeda’s invention, by incorporating Zhang’s invention, to adapt the deb-blocking filter to the underlying picture or a part of the picture for improved performance ([0016]).
Regarding claim 2, Ikeda and Zhang disclose all of the limitations of claim 1, as outlined above. Additionally, Zhang discloses wherein the deblocking filter is configured to determine the luminance threshold value for each sequence, and the entropy encoder is configured to transmit information indicated the luminance threshold value as a sequence parameter set to a decoding side ([0038], ll. 8-12, “the de-blocking filter can be specifically determined for each picture, slice, coding tree unit (CTU) or CU. The parameters may correspond to the values of threshold (e.g. Beta0, Beta1 and Beta2), clipping boundaries (e.g. TcS, Tc0, Tc1, and TcC) or both;” [0039], ll. 13-17, “The parameters of thresholds and clipping boundaries can be signalled in a selected syntax level, such as the video parameter set (VPS), sequence parameter set (SPS), picture parameter set (PPS), slice header (SH), coding tree unit (CTU) or CU (Coding Unit)”). The same motivation of claim 1 applies to claim 2.
Regarding claim 3, Ikeda and Zhang disclose all of the limitations of claim 1, as outlined above. Additionally, Ikeda discloses wherein the deblocking filter is configured to: specify which of a plurality of luminance signal level ranges defined by the luminance threshold value covers the luminance signal level of the pre-filtering image ([0097-0099] describe the filter selection based on thresholding and luma pixel values. Note, the comparison to the threshold defines a luma range below the threshold and a luma range above the thresold); and
control the filtering strength by using filtering strength control information corresponding to the specified luminance signal level range ([0097-99] defines the filter strength selection and [0100-0101] define the filter strength calculation).
Regarding claim 4, Ikeda and Zhang disclose all of the limitations of claim 3, as outlined above. Additionally, Zhang discloses wherein the entropy encoder is configured to transmit filtering strength control information provided for each of the plurality of luminance signal level ranges as a sequence parameter set to a decoding side ([0038], ll. 8-12, “the de-blocking filter can be specifically determined for each picture, slice, coding tree unit (CTU) or CU. The parameters may correspond to the values of threshold (e.g. Beta0, Beta1 and Beta2), clipping boundaries (e.g. TcS, Tc0, Tc1, and TcC) or both;” [0039], ll. 13-17, “The parameters of thresholds and clipping boundaries can be signalled in a selected syntax level, such as the video parameter set (VPS), sequence parameter set (SPS), picture parameter set (PPS), slice header (SH), coding tree unit (CTU) or CU (Coding Unit);” [0015], ll. 4-10, “The B_Table corresponds to the threshold values and is signalled in the video bitstream for various QP (quantization parameters). The T_Table corresponds to the clipping boundaries and is signalled in the video bitstream for various QP and BS values. The thresholds and clipping boundaries are used in determining the parameters for filter decisions”). The same rationale of claim 1 applies to claim 4.
Regarding claim 7, the limitations are the same as those in claim 1; however, written from the decoder perspective. Ikeda describes the decoder in FIG. 2 as the inverse process of the encoder depicted in FIG. 1. Therefore, the same rationale of claim 1 applies to claim 7.
Regarding claim 8, the limitations are the same as those in claim 2
Regarding claim 9, the limitations are the same as those in claim 3; however, written from the decoder perspective. Therefore, the same rationale of claim 3 applies to claim 9.
Regarding claim 10, the limitations are the same as those in claim 4; however, written from the decoder perspective. Therefore, the same rationale of claim 4 applies to claim 10.
Regarding claim 13, the limitations are the same as those in claim 1. Therefore, the same rationale of claim 1 applies to claim 13. Additionally, Ikeda discloses a program ([0028], “The memory stores a program”).
Regarding claim 14, the limitations are the same as those in claim 7. Therefore, the same rationale of claim 7 applies to claim 14. Additionally, Ikeda discloses a program ([0028], “The memory stores a program”).
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0302619 A1 (hereinafter “Ikeda”) in view of U.S. Publication No. 2020/0236353 A1 (hereinafter “Zhang”), and further in view of U.S. Publication No. 2018/0139461 A1 (hereinafter “Liu”).
Regarding claim 6, Ikeda and Zhang disclose all of the limitations of claim 1, as outlined above. Additionally, Zhang discloses wherein the entropy encoder is configured to transmit to a decoding side a flag indicating whether filtering strength control ([0044], ll. 1-4, “The parameters of thresholds and clipping boundaries can be signalled by any known coding method, such as fixed length coding or VLC (variable length 
Ikeda and Zhang fail to expressly disclose a flag indicating whether filtering strength control depending on the luminance signal level of the pre-filtering image is enabled or not.
However, Liu teaches a flag indicating whether filtering strength control depending on the luminance signal level of the pre-filtering image is enabled or not ([0025], “picture-level deblocking-filter-disable flag.” Note, disabling the deblocking filter would disable the use of the filtering strength control, as there is no deblocking process).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have a deblocking filter enablement flag, as taught by Liu ([0025]), in Ikeda and Zhang’s invention. One would have been motivated to modify Ikeda and Zhang’s invention, by incorporating Liu’s invention, to reduce the average bandwidth required for predicting ([0005] and [0013]).
Regarding claim 12, the limitations are the same as those in claim 6; however, written from the decoder perspective. Therefore, the same rationale of claim 6 applies to claim 12.

Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481